DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-22-2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8-24-2020 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the instant Office Action. The prior art Matsuraba has been withdrawn in view of the amendments to the claims and new prior art has been rendered. Please see the official reasoning in the Office Action below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a person using mental processes with respect to mathematical concepts, such as mathematical relationships, mathematical formulas or equations, and mathematical calculations without significantly more. 
The claim 1 recites steps of “assigning at least one respective topography information item to each of the different travel positions of the vehicle” for cells on a map, which encompasses a person using mental processes to estimate the topography information for a particular location and then recording the topography information on a physical paper map using a “pen and paper” method. 
Claim 1 further recites “determining a future travel position” which encompasses a person using mental processes to estimate a future travel positon based on a planned path or previously travelled path of the vehicle by reading a paper map. 
Claim 1 further recites steps of “querying at least one topography information item assigned to the determined future travel position, wherein, when at least one topography information item of a cell representing the future travel position is available, the at least one topography information item of the cell representing the future travel position is used” which encompasses a person using mental processes  to associate the topography information with the future locations by reading the topography information from a paper map. 
Claim 1 further recites steps of “when at least one topography information item of the cell representing the future travel position is unavailable, the at least one topography information item of the cell representing the future travel position is predicted based in part on selecting at least one topography information item of a cell arranged adjacent to the cell representing the future travel position of the vehicle” which encompasses a person using mental processes and basic mathematical formulas/relationships to estimate or “predict” that the topographical information of an area where the topography information is unavailable by merely associating the unavailable topography information with the topography the closest surrounding area, wherein the person is reading the available information from a paper map.
This judicial exception is not integrated into a practical application because the claim merely recites updating of map data without providing any specific use of the updated map data. The claim does not recite any additional elements or steps that impose any meaningful limits on practicing the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim fails to disclose any additional features beyond the recited “vehicle”, wherein the “vehicle” merely ties the abstract idea to a specific field of endeavor and does not impose any meaningful limits on practicing the abstract idea.
Similar to claim 1 above, the dependent claims 2-9 and 11-17 do not remedy the deficiencies of claim 1. 
The steps of dependent claims 2-8, 12-14, and 17 merely encompass steps of a person assigning and/or updating the type of topography data on a paper map by hand. 
Dependent claim 3, 9, and 11 encompass the steps of a person using mental processes to estimate a future position based on the topography information recorded on a paper map. In particular regarding claim 9, the steps of “the future travel position is determined depending on at least one of a current travel position of the vehicle, a speed of the vehicle, a travel direction of the vehicle, and a defined prediction time point” encompasses a person in the vehicle using mathematical formulas/relationships and mental processes to predict a future position using the information such as 
Dependent claim 15 describes controlling the drive power of the vehicle based on the topography information, however, this merely encompasses a person reading a paper map or referring to a memorized map in the mind and using mental processes to manually control the vehicle based on the topography information seen on the map. Furthermore, the current specification fails to disclose how to determine a required drive power for a specific type of topography information, wherein the current invention is not directed towards controlling drive power, but merely recites the control of the drive power as a means to tie the abstract idea to a specific field of endeavor. 
In conclusion, the Examiner asserts that any allowance of the claims in their current condition would unequivocally grant the Applicant exclusive rights to the abstract idea of collecting data, and comparing/manipulating data in order to classify collected data that would effectively grant a monopoly over the abstract idea.  The claims are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 14 and 17 the current specification does not provide sufficient written description that supports or describes the limitations regarding how to perform the steps directed towards the limitations “rolling resistance coefficient, and a traction coefficient is provided as topography information”.
The current specification fails to disclose how the “topography information” directed towards “rolling resistance coefficient and a traction coefficient” is determined or generated in order to “assign” the topography information. Paragraph [0007] of the current specification states “The topography information items can be detected and processed in part or completely by technical means of the vehicle itself (e.g., by measuring or receiving data at a travel position) or by other data sources,i.e., in particular independently of a determined travel position”, however, it is unclear how the “rolling resistance coefficient and a traction coefficient” are “detected” at the respective cell locations, and it is unclear how a specific “rolling resistance coefficient and a traction coefficient” are calculated at the respective cell locations. The current specification fails to disclose any process/algorithms that show how “rolling resistance coefficient and a traction coefficient” are calculated with respect to any detected information. 
Also regarding claim 14, claim 14 recites a “rolling resistance” which appears to be directed towards new matter, wherein the current specification only recites a “rolling resistance coefficient”.
Claims 14 and 17 define the invention in functional language by specifying a desired result, such as using “rolling resistance coefficient, and a traction coefficient is provided as topography information”, 
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 14 and 17 are rejected for similar reasons as set forth in the rejection above. 

Regarding claim 15, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to perform the step of “a drive power of the vehicle is controlled depending on the predicted topography information”.
The current specification fails to disclose any processes or algorithms that show how to control the drive power of the vehicle with respect to specific topography information. In particular, the current specification fails to disclose how the drive power is adjusted “depending” on the type of topography information. 
Claim 15 defines the invention in functional language by specifying a desired result, such as controlling drive power of the vehicle depending on the predicted topography information, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.

In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 15 is rejected for similar reasons as set forth in the rejection above. 

Claims 14, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 14 and 17, the current specification does not provide any algorithms/processes that would enable one of ordinary skill in the art to perform the steps directed towards the limitations “rolling resistance coefficient, and a traction coefficient is provided as topography information”.
The current specification fails to disclose how the “topography information” directed towards “rolling resistance coefficient and a traction coefficient” is determined or generated in order to “assign” the topography information. Paragraph [0007] of the current specification states “The topography information items can be detected and processed in part or completely by technical means of the vehicle itself (e.g., by measuring or receiving data at a travel position) or by other data sources,i.e., in particular independently of a determined travel position”, however, it is unclear how the “rolling resistance coefficient and a traction coefficient” are “detected” at the respective cell locations, and it is unclear how a specific “rolling resistance coefficient and a traction coefficient” are calculated at the rolling resistance coefficient and a traction coefficient” are calculated with respect to any detected information. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, is directed towards improvements in driving comfort and safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of vehicle control systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known communication system in a specific manner. The current 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a vehicle control system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.


Regarding claim 15, the current specification does not provide any algorithms/processes that would enable one of ordinary skill in the art to perform the step of “a drive power of the vehicle is controlled depending on the predicted topography information”.
The current specification fails to disclose any processes or algorithms that show how to control the drive power of the vehicle with respect to specific topography information. In particular, the current specification fails to disclose how the drive power is adjusted “depending” on the type of topography information. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, is directed towards improvements in driving comfort and safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of vehicle control systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle control, one of ordinary skill in the art would not be able to 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known communication system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a vehicle control system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors 
Any claims dependent upon claim 15 are rejected for similar reason as set forth in the rejection above. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, there is no antecedent basis for “topography information”. For the purposes of examination only, topography information has been interpreted to be associated with any “topography information item”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Publication No. 2017/0357267) in view of Murphy (US Publication No. 2011/0022267).
Regarding claim 1, Foster ‘267 teaches A method for predicting a topography information item for a vehicle, comprising:  
assigning at least one respective topography information item to each of the different travel positions of the vehicle (see at least para.[0031] and [0033], Foster ‘267 teaches assigning topography information to travel positions ahead of a vehicle of a vehicle), 
determining a future travel position (see at least para.[0013] and [0023], Foster ‘267 teaches using a guidance path to control a vehicle. Also, see at least para.[0033] and [0038-0039], Foster ‘267 , 
and querying at least one topography information item assigned to the determined future travel position (see at least para.[0038-0039], Foster ‘267 teaches that  the processor 50 queries the updated map data indicating an obstacle in the path of a future position of the vehicle and compares the updated map data to an operation plan),
wherein, when at least one topography information item of a cell representing the future travel position is available, the at least one topography information item of the cell representing the future travel position is used (see at least para.[0003] and [0033], Foster ‘267 teaches dividing a map into cells. Also, see at least para.[0023] and [0038-0039], Foster ‘267 teaches a desired operation route), 
and wherein, when at least one topography information item of the cell representing the future travel position is unavailable for travel, the at least one topography information item of the cell representing the future travel position is predicted based in part on selecting at least one topography information item of a cell arranged adjacent to the cell representing the future travel position of the vehicle (see at least para.[0038], Foster ‘267 teaches generating a path around an obstacle at a future positon in a vehicle path, wherein any location around the obstacle, encompasses, but is not limited to, any cell adjacent to the obstacle cell).
Foster ‘267 does not expressly indicate when at least one topography information item of the cell representing the future travel position is unavailable, the at least one topography information item of the cell representing the future travel position is predicted based in part on selecting at least one topography information item of a cell arranged adjacent to the cell representing the future travel position of the vehicle. 
However, Murphy teaches when at least one topography information item of the cell representing the future travel position is unavailable, the at least one topography information item of the cell representing the future travel position is predicted based in part on selecting at least one topography information item of a cell arranged adjacent to the cell representing the future travel position of the vehicle (see at least para.[0073], Murphy teaches that a future travel point ahead of the vehicle , such as an adjacent point ahead of the vehicle, is predicted to have the same slope of a known ground slope for a surrounding area. Also, see at least para.[0048-0050], Murphy teaches the map is separated into segments, which anticipates the recited “cells”, wherein any segment that does not contain map data anticipates a “cell” that does not contain map data).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Foster ‘267 with the teachings of Murphy in order to perform vehicle control where map information is unknown, as recognized by Murphy in at least para.[0073-0075].

	Regarding claim 14, Foster ‘267 teaches at least one of a ground slope (see at least para.[0033], Foster ‘267 teaches determining slope and steepness of the terrain with respect to the grid cells).

	Regarding claim 15, Foster ‘267 teaches a drive power of the vehicle is controlled depending on
the predicted topography information (see at least para.[0023-0024], [0033-0039] Foster ‘267 teaches controlling the drive power of the vehicle with respect to the predicted topography information).

Regarding claim 16, Foster ‘267 teaches determining a current travel position (see at least para.[0015 and 0017], Foster ‘267 teaches determining a current travel position using GPS); 
wherein, when at least one topography information item of a cell representing the future travel position is available, the at least one topography information item of the cell representing the future travel position is used (see at least para.[0003] and [0033], Foster ‘267 teaches dividing a map into cells. Also, see at least para.[0023] and [0038-0039], Foster ‘267 teaches a desired operation route), 
and wherein, when at least one topography information item of the cell representing the future travel position is unavailable for travel, the at least one topography information item of the cell representing the future travel position is predicted based in part on selecting at least one topography information item of a cell arranged adjacent to the cell representing the future travel position of the vehicle (see at least para.[0038], Foster ‘267 teaches generating a path around an obstacle at a future positon in a vehicle path, wherein any location around the obstacle anticipates, but is not limited to, any cell adjacent to the obstacle cell, and the current position of the vehicle is at a location where an obstacle exists).
Foster ‘267 does not expressly indicate when at least one topography information item of the cell representing the future travel position is unavailable for travel, the at least one topography information item of the cell representing the future travel position is predicted based in part on selecting at least one topography information item of a cell arranged adjacent to the cell representing the future travel position of the vehicle.
However, Murphy teaches when at least one topography information item of the cell representing the future travel position is unavailable, the at least one topography information item of the cell representing the future travel position is predicted based in part on selecting at least one topography information item of a cell arranged adjacent to the cell representing the future travel position of the vehicle (see at least para.[0073], Murphy teaches that a future travel point ahead of the vehicle , such as an adjacent point ahead of the vehicle, is predicted to have the same slope of a current known ground slope. Also, see at least para.[0048-0050], Murphy teaches the map is separated into segments, which anticipates the recited “cells”, wherein any segment that does not contain map data anticipates a “cell” that does not contain map data).


Regarding claim 17, Foster ‘267 teaches at least one of a ground slope (see at least para.[0033], Foster ‘267 teaches determining slope and steepness of the terrain with respect to the grid cells).

Claims 2-4, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Publication No. 2017/0357267) in view of Murphy (US Publication No. 2011/0022267), as applied to claim 1 above, and further in view of Grush (US Publication No. 2009/0157566).
Alternatively, claims 2-4 and 7-13  is rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Publication No. 2017/0357267) in view of Murphy (US Publication No. 2011/0022267), as applied to claim 1 above, and further in view of Hu (US Publication No. 2016/0092621). 
Regarding claim 2, Foster ‘267 teaches the at least one topography information item is assigned to a travel position by defining an arrangement of geographically different cells (see at least the Abstract, para.[0003] and [0033], Foster ‘267 teaches a geographic map area is divided into cells), 
and at least one topography information item is assigned to a cell (see at least the Abstract, para.[0003] and [0033], Foster ‘267 teaches that each cell contains topographic data).
Foster ‘267 does not expressly indicate a travel position of the vehicle is represented by a cell, however, since Foster ‘267 teaches that the cells are explicitly associated with a guidance path and/or driving plan of the vehicle, as seen on at least para.[0013], [0023], [0033], [0038-0039] Foster at least anticipates recording the position of any cells that fall along the guidance path and/or driving plan as a position of the vehicle in a respective cell. Furthermore, since Foster teaches determining a new path to avoid any detected hazards, as seen in para.[0038-0039], Foster anticipates finding the location of any a travel position of the vehicle represented by a cell, even though it is not explicitly recited by Foster ‘267.
Furthermore, Grush teaches a travel position of the vehicle is represented by a cell (see at least para.[0061-0067], Grush teaches that the travel position of an object such as a vehicle, is represented by a cell).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Foster ‘267 in view of Murphy with the teachings of Grush to have a travel position of the vehicle represented by a cell in order to generate a path of consistent length in cell-count for a specific journey, as recognized by Grush in at least the Abstract. 
Alternatively to Grush, Hu teaches a travel position of the vehicle is represented by a cell (see at least para.[0034-0050] and Fig. 5 and 6, Hu teaches travel positon of a vehicle is represented by cells as seen in the grey boxes of Fig. 5).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Foster ‘267 in view of Murphy with the teachings of Hu to have a travel position of the vehicle represented by a cell in order to effectively identify a vehicle trajectory on a map, as recognized by Hu in at least para.[0002-0007]. 

Regarding claim 3, Foster ‘267 teaches the determination of the future travel position of the vehicle is replaced or supplemented by a determination of a future cell (see at least para.[0033], Foster teaches determining the positions of obstacles ahead of the vehicle with respect to a grid and specific cells in the grid, wherein the position of the obstacle is established with respect to a specific location of a specific cell relative to the vehicle. Also, see at least para.[0038], Foster teaches calculating a future position of the vehicle with respect to obstacles). 

Regarding claim 4, Foster ‘267 teaches generating a data record including at least one topography information item (see at least para.[0033], Foster teaches either creating or updating a map based on detected topography data of the terrain, such as, but not limited to, an obstacle); 
and assigning the data record to a cell (see at least para.[0033], Foster teaches either creating or updating a map based on detected topography data of the terrain, such as, but not limited to, an obstacle in a specific cell).

Regarding claim 7, Foster ‘267 teaches the data record includes at least one of (a) at least one position coordinate (see at least para.[0032-0033], Foster teaches using a coordinate system and determines the position of the cells relative to the vehicle). 

Regarding claim 8, Foster ‘267 teaches the data record is a component of a database that is set up on the vehicle (see at least para.[0020-0021], Foster teaches the control 44 contains a memory device 52, wherein the controller 44 is on the vehicle).

Regarding claim 9, Foster ‘267 teaches the future travel position is determined depending on at least one of a current travel position of the vehicle (see at least para.[0013] and [0023], Foster teaches using a guidance path to control a vehicle. Also, see at least para.[0033] and [0038], Foster ‘267 teaches determining that the relative positon and direction of an obstacle exists in a cell that is in the path of the vehicle).


at least one topography information item of a determined future cell is queried (see at least para.[0033] and [0038], Foster ‘267 teaches determining that the relative positon and direction of an obstacle exists in a cell that is in the path of the vehicle), 
and additionally at least one topography information item of an adjacent cell is queried (see at least para.[0033], Foster ‘267 teaches determining that the relative positon and direction of an obstacle exists in a cell that is in the path of the vehicle, wherein the system taught by Foster compares the point cloud in a specific cell with the point could of neighboring cells, which anticipates, but is not limited to, at least an adjacent cell).

Regarding claim 12, Foster ‘267 does not expressly indicate an arrangement of cells along a travel route of the vehicle is recorded as a cell sequence. 
However, since Foster ‘267 teaches that the cells are explicitly associated with a guidance path and/or driving plan of the vehicle, as seen on at least para. .[0013], [0023], [0033], [0038-0039] Foster at least anticipates recording any cells that fall along the guidance path and/or driving plan as a sequence of cells that are relevant to the vehicle. Therefore, Foster at least anticipates having an arrangement of cells along a travel route of the vehicle is recorded as a cell sequence. 
Furthermore, Grush teaches an arrangement of cells along a travel route of the vehicle is recorded as a cell sequence (see at least para.[0061-0067], Grush teaches that the travel position of an object such as a vehicle, is represented by a cell).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Foster ‘267 in view of Murphy with the teachings of Grush to have a travel position of the vehicle represented by a cell in order to generate a path of consistent length in cell-count for a specific journey, as recognized by Grush in at least the Abstract. 
an arrangement of cells along a travel route of the vehicle is recorded as a cell sequence (see at least para.[0034-0050] and Fig. 5 and 6, Hu teaches travel positon of a vehicle is represented by cells as seen in the grey boxes of Fig. 5).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Foster ‘267 in view of Murphy with the teachings of Hu to have a travel position of the vehicle represented by a cell in order to effectively identify a vehicle trajectory on a map, as recognized by Hu in at least para.[0002-0007]. 

Regarding claim 13, Foster ‘267 does not expressly indicate the cell sequence contains a starting cell and a subsequent destination cell along the travel route as two cells, and the two cells are linked to one another by a linking feature, where the linking feature represents a transition of the vehicle from the starting cell to the destination cell along the travel route.
However, since Foster ‘267 teaches that the cells are explicitly associated with a guidance path and/or driving plan of the vehicle, as seen on at least para.[0013], [0023], [0033], [0038-0039] Foster at least anticipates recording any cells that fall along the guidance path and/or driving plan as a sequence of cells that are relevant to the vehicle. Furthermore, since Foster ‘267 teaches determining a new path to avoid any detected hazards, as seen in para.[0038-0039], Foster ‘267 anticipates finding any sequence of cells that are free of obstacles to avoid the specific cell that contains the obstacle. Therefore, Foster ‘267 at least anticipates having the cell sequence contains a starting cell and a subsequent destination cell along the travel route as two cells (see at least para.[0013], [0023], [0033], [0038-0039], Foster ‘267 teaches using a guidance path or driving plan, which anticipates having at least a starting positon and a destination that represent the final task of the vehicle), 
and the two cells are linked to one another by a linking feature (see at least as seen in para.[0038-0039], Foster ‘267 anticipates finding any sequence of cells that are free of obstacles to , 
where the linking feature represents a transition of the vehicle from the starting cell to the destination cell along the travel route (see at least as seen in para.[0033] and [0038-0039], Foster ‘267 anticipates finding any sequence of cells that are free of obstacles to avoid the specific cell that contains the obstacle, which anticipates “linking” a sequence of consecutive cells with respect to a “drivable path” of travel for the vehicle). 
Furthermore, Grush teaches the cell sequence contains a starting cell and a subsequent destination cell along the travel route as two cells (see at least para.[0061-0067], Grush teaches that the travel position of an object such as a vehicle, is represented by a cell), 
and the two cells are linked to one another by a linking feature (see at least para.[0066], Grush teaches linking the cells based on a calculated “maximum-likelihood path of travel”), 
where the linking feature represents a transition of the vehicle from the starting cell to the destination cell along the travel route (see at least para.[0061-0067], Grush teaches that the travel position of an object such as a vehicle, is represented by a cell, which anticipates linking a sequence of cells from a starting point to a destination).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Foster ‘267 in view of Murphy with the teachings of Grush to have a travel position of the vehicle represented by a cell in order to generate a path of consistent length in cell-count for a specific journey, as recognized by Grush in at least the Abstract. 
Alternatively to Grush, Hu teaches the cell sequence contains a starting cell and a subsequent destination cell along the travel route as two cells (see at least para.[0034-0049] and Fig. 5 and 6, Hu teaches travel positon of a vehicle is represented by cells as seen in the grey boxes of Fig. 5, which , 
and the two cells are linked to one another by a linking feature (see at least para.[0034-0036] and [0049], Hu teaches aggregating specific cells with respect to the vehicle trajectories), 
where the linking feature represents a transition of the vehicle from the starting cell to the destination cell along the travel route (see at least para.[0034-0049] and Fig. 5 and 6, Hu teaches aggregating vehicle trajectories to produce the linked cells that represent the actual travel route seen in the grey boxes of Fig. 5, which anticipates linking consecutive cells of a travel route)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Foster ‘267 in view of Murphy with the teachings of Hu to have a travel positions of the vehicle represented by linking multiple consecutive cells in order to effectively identify a drivable route on a map, as recognized by Hu in at least para.[0001-0007]. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Publication No. 2017/0357267) in view of Murphy (US Publication No. 2011/0022267) and Grush (US Publication No. 2009/0157566), as applied to claims 2 and 4 above, and further in view of Foster (US Publication No. 2017/0101103), henceforth referred to as Foster ‘103.
Alternatively, claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Publication No. 2017/0357267) in view of in view of Murphy (US Publication No. 2011/0022267) and Hu (US Publication No. 2016/0092621), as applied to claims 2 and 4 above, and further in view of Foster (US Publication No. 2017/0101103), henceforth referred to as Foster ‘103.
Regarding claim 5, Foster ‘267 teaches the at least one topography information item assigned to the cell by the vehicle (see at least para.[0033], Foster teaches assigning topography information, such as a detected obstacle in a particular cell).
 topography information item is generated during or after the crossing of the cell. 
	However, Foster ‘103 teaches topography information item is generated during or after the crossing of a cell (see at least para.[0084], Foster ‘103 teaches updating map data for a particular region as slippage of a wheel is detected, which anticipates updating the map during or immediately after the slippage is detected. Also, see at least para.[0015], Foster ‘103 teaches regions on the map associated with slippage, wherein each region anticipates a “cell”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Foster ‘267 in view of Murphy and Grush, and Foster ‘267 in view of Murphy and Hu with the teachings of Foster ‘103 to have a topography information item generated during or after the crossing a region in order to effectively identify terrain that causes vehicle wheel slip, as recognized by Foster ‘103 in at least the Abstract. 

Regarding claim 6, Foster ‘267 teaches at least one topography information item assigned to this cell is updated (see at least para.[0033], Foster teaches updating a cell with respect to detected topographical data).
Foster ‘267 in view of Grush and Foster ‘267 in view of Hu do not expressly indicate during or after the repeated crossing of a cell by the vehicle, at least one topography information item assigned to this cell is updated.
However, However, Foster ‘103 teaches during or after each repeated crossing of a cell by the vehicle, at least one topography information item assigned to this cell is updated (see at least para.[0084], Foster ‘103 teaches updating map data for a particular region as slippage of a wheel is detected, which anticipates updating the map during or immediately after the slippage is detected. Also, see at least para.[0015], Foster ‘103 teaches regions on the map associated with slippage, wherein each  
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Foster ‘267 in view of Murphy and Grush, and Foster ‘267 in view of Murphy and Hu with the teachings of Foster ‘103 to have a topography information item generated during or after the crossing a region in order to effectively identify terrain that causes vehicle wheel slip, as recognized by Foster ‘103 in at least the Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665